Citation Nr: 1638870	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 

INTRODUCTION

The Veteran had active service from May 1974 to May 1976.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, that reopened the Veteran's claim and denied it on the merits.  

The Veteran testified at Board videoconference hearing in September 2012 and a copy of that transcript is of record.

In June 2014, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder, and remanded the claim for additional adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts has PTSD due to incidents in service.  During the December 2012 Board hearing, the Veteran testified that his treatment was all though the VA.  However, in a November 2014 VA progress note, the Veteran stated that he had been seeing a private psychiatrist in the community, Dr. J. O., because a psychiatrist was not available at the Omaha VA.  As there may be outstanding private treatment records relevant to the Veteran's claim, the Board finds an additional remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical care providers that have treated him for any psychiatric disorder.  Make arrangements to obtain all records that he adequately identifies and provides authorization to obtain.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Determine whether an additional VA opinion is necessary based on any newly acquired medical evidence. 

3.  Then, readjudicate the claim remaining on appeal based on all relevant evidence submitted since the statement of the case.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




